                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


RSUI INDEMNITY COMPANY,                        :
                                               :
       Plaintiff,                              :
                                               :
vs.                                            :       CIVIL ACT. NO. 1:18-cv-253-TFM-MU
                                               :
HUDAK & DAWSON BUILDING                        :
CONTRACTORS, INC., f/k/a HUDAK                 :
& DAWSON CONSTRUCTION                          :
COMPANY, INC., et al.,                         :
                                               :
       Defendants.                             :

                                              ORDER

       Pending before the Court is the parties’ Stipulation for Dismissal With Prejudice. Doc. 82,

filed December 27, 2019. The Rules of Civil Procedure permit a plaintiff to voluntarily dismiss

the action without an order of the court “by filing a notice of dismissal before the opposing party

serves either an answer or a motion for summary judgment” or “a stipulation signed by all parties

who have appeared.” FED. R. CIV. P. 41(a)(1)(A). The joint stipulation is signed by all of the

parties and the non-filing signatories have filed their signature endorsements. Docs. 82, 84, 85.

However, the Court also notes that this case involves counterclaims which are only addressed

specifically in Fed. R. Civ. P. 41(a)(2) which states “[e]xcept as provided in Rule 41(a)(1), an

action may be dismissed at the plaintiff's request only by court order, on terms that the court

considers proper. If a defendant has pleaded a counterclaim before being served with the plaintiff's

motion to dismiss, the action may be dismissed over the defendant's objection only if the

counterclaim can remain pending for independent adjudication.” The parties do not specify the

rule, but indicate “[a]ll parties through counsel stipulate the dismissal of this case with prejudice.”



                                             Page 1 of 2
Doc. 82. Given the current status, the Court finds it most appropriate to address the parties’

stipulation under Fed. R. Civ. P. 41(a)(2).

       Consequently, the Court CONSTRUES the Stipulation for Dismissal With Prejudice (Doc.

82) as a Motion to Dismiss. The Motion is GRANTED and this action (to include both claims

and counterclaims) is DISMISSED with prejudice with each party to bear their own attorneys’

fees and costs.

       The Clerk of the Court is DIRECTED to close this case.

       DONE and ORDERED this the 2nd day of January 2020.

                                               /s/ Terry F. Moorer
                                               TERRY F. MOORER
                                               UNITED STATES DISTRICT JUDGE




                                              Page 2 of 2
